Citation Nr: 1643985	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  14-17 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal, in part, from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By this rating action, the RO, in part, denied service connection for a low back disability.  The Veteran appealed the RO's determination to the Board. 

In September 2015, the Board remanded the matter of entitlement to service connection for a low back disability to the RO for additional substantive development.  Notably, the agency of original jurisdiction was to schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability.  In January 2016, a VA Physician's Assistant (PA) examined the Veteran and provided an opinion as to the etiology of his low back disability.  (See January 2016 VA opinion).  This matter has returned to the Board for further appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record does not support a nexus between the Veteran's low back disability, diagnosed as multilevel degenerative disc disease, and his period of military service, to include having performed parachute jumps and repetitive twisting motions as an artillery surveyor. 


CONCLUSION OF LAW

The criteria to establish service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1131, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

VA's duty to notify was satisfied by a letter issued by the RO to the Veteran in November 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also fulfilled its duty to assist.  The VA Appeals Management Center obtained the Veteran's service treatment records and VA and private treatment and examination records.  In its September 2015 remand directives, the Board directed that the Veteran be scheduled for a VA examination to determine the etiological relationship between his low back disability, diagnosed as multilevel degenerative disc disease of the lumbar spine, and his period of military service, notably his assertions of having performed parachute jumps and repetitive twisting-type motions as a surveyor.  In January 2016, a VA PA examined the Veteran and provided an opinion as to the etiology of his low back disability.  (See VA January 2016 VA opinion). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the January 2016 VA PA's opinion to be more than adequate in deciding the claim for service connection for a low back disability.  The VA PA's opinion was predicated on a full understanding of the Veteran's medical history, to include his service treatment records, post-service VA and private treatment and examination records, consideration of the Veteran's lay assertions, and physical examination and provided a sufficient evidentiary basis upon which to adjudicate the claim for service connection for a low back disability. The January 2016 VA PA provided answers to the specific medical questions asked by the Board in its September 2015 remand directives, such that the requested development has been completed.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue of entitlement to service connection for a low back disability has been met.

II. Merits Analysis

The Veteran seeks service connection for a low back disability.  In the analysis below, the Board will deny the claim because the preponderance of the evidence of record is against a nexus between the Veteran's low back disability and military service.  After a discussion of the general laws and regulations pertaining to service connection, the Board will adjudicate the claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if it manifests to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include arthritis, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran has been found to have multilevel degenerative disc disease of the low back, the tenets of § 3.303(b) are applicable to the claim for service connection for a low back disability.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 51 (1996).

The Veteran contends that he has a low back disability as a result of having performed parachute jumps and repetitive twisting motions as an artillery surveyor during military service.  The Veteran maintains that he did seek treatment for his low back pain during service.  (See Veteran's statement to VA, received in May 2014).  

Regarding Shedden element number one (1), evidence of a current disability, the Veteran has been found to have lumbar degenerative disc disease.  (See January 2016 VA Back Disability Benefits Questionnaire (DBQ)).

In regard to Shedden element number two (2), in-service disease or injury, the Veteran's service treatment records are devoid of any subjective complaints or clinical findings referable to the low back.  A February 1970 service separation examination report reflects that the Veteran's spine was evaluated as "normal."  On an accompanying Report of Medical History, he denied having had back trouble of any kind.  On that report, in the space labeled, "WHAT IS YOUR USUAL OCCUPATION," "LANDSCAPER" was crossed out and was replaced with "Army."  On VA Form DA 3082-R, Statement of Medical Condition, dated in February 1970, the Veteran indicated that there had not been any change in his  medical condition since he had been previously examined.  Notwithstanding the foregoing, the Board notes that the Veteran has consistently maintained throughout the appeal that his low back disability is the result of having performed parachute jumps and twisting motions as a surveyor during service.  (See Veteran's statement to VA, received in May 2014).  The Veteran's DD 214 reflects that his military occupational specialty (MOS) was an artillery surveyor.  Accordingly, the Board finds that the Veteran's contention that he performed helicopter jumps and repetitive twisting motions to be consistent with the circumstances of his military service as an artillery surveyor.  Thus, Shedden element number two (2), evidence of in-service disease or injury, has been met.  38 U.S.C.A. § 1154(a). 

Therefore, the crux of the Veteran's claim hinges on Shedden element number three (3), evidence of a nexus to military service.  There are private and VA opinions that are supportive and against this element of the claim. 

Evidence in support of the claim includes a May 2014 report, prepared by L. W., PA.  L. W. opined that the Veteran's repeated trauma from jumping out of helicopters with heavy equipment and from having to lift sandbags with repetitive twisting and bending motions had contributed to his current (then) back pain.  (See May 2014 report, prepared by L. W. of Coastal Rehabilitation Medicine Associates at The Independence Back Institute).  The Board finds L. W.'s opinion to be inadequate on its own to grant service connection as she did not adequately explain what evidence in the Veteran's treatment records supported the conclusions, and did not reference any clinical data or other evidence as rationale for the opinion.  See Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). 

Evidence against the claim includes a January 2016 opinion, prepared by a VA PA.  The VA PA performed a physical evaluation of the Veteran's spine and a review of the service treatment records, the contents of which have been previously discussed herein, and post-service treatment records, reflecting that the Veteran had initially complained of low back pain in April 2012.  (Parenthetically, the Board notes that the initial post-service evidence of any low back pathology was in November 2011.  At that time, a November 2011 report, prepared by Coastal Carolina Pathology, listed low back pain as one of the Veteran's problems).  The January 2016 VA PA opined that it was less likely than not that the Veteran's low back disability was related to military service.  The VA PA reasoned that the Veteran's service treatment records showed a normal back examination at discharge in February 1970, as well as the Veteran's denial of having had any back problems.  The VA PA also noted that the February 1970 Report of Medical History also suggested that the Veteran might have been employed as a landscaper after miliary service as evidenced by the lined out item/answer "landscaper."  The VA PA also indicated that there was a lack of documentation in the medical record of the Veteran having back problems during service or in the years proximal to his active duty service, which was especially crucial given that he reported the causative activities of his low back problems had incurred prior to 1970.  Thus, for the foregoing reasons, the VA PA concluded that it was less likely than not that the Veteran's lumbar spine disability was related to his active duty service.  (See January 2016 VA opinion). 

The Board finds the January 2016 VA physician's opinion to be of high probative value in evaluating the Veteran's claim for service connection for a low back disability.  The opinion is well-reasoned and thorough, having considered the entire record, notably the Veteran's service treatment records, which, as noted above, are devoid of any low back complaints or pathology.  It is also consistent with the other clinical evidence of record, namely the absence of any low back pathology until 2011, which is decades after the Veteran's discharge from service in March 1970.  Therefore, the January 2016 VA PA's opinion warrants probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").

With regards to any contentions the Veteran might proffer as to having had back pain since military service, the Board finds such to be not credible.  As noted above, the evidence of record, to include his service treatment records are devoid of any low back complaints or clinical findings referable to the low back until 2011.  The Veteran's service treatment records are more probative than the Veteran's statements because they are contemporaneous to the time period in question, as opposed to the statements made by the Veteran many years after service.  Thus, the most probative evidence supports a conclusion that the Veteran's low back disability did not have its onset during service or within one year of separation from active duty.  Similarly, continuity of symptomatology subsequent to service is not demonstrated, as noted above.  Walker, supra.

In arriving at this conclusion, the Board has also considered the Veteran's statements relating his low back disability to his duties as an artillery surveyor during military service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  The Board finds, however, that objective medical evidence and an opinion are necessary in order to determine whether the present low back disability is related to injury or disease incurred during the Veteran's service.  As discussed above, the preponderance of the evidence of record, notably the service records and the January 2016 VA PA's opinion, are against a finding that the Veteran's low back disability is etiologically related to, or was initially manifested during, military service. 

Accordingly, the Board finds that the preponderance of the evidence of record is against the Veteran's claim for service connection for a low back disability on direct and presumptive bases.  Therefore, this claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for a low back disability is denied. 



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


